EXHIBIT 1
                             ,,,.,1t1        DEPARTMENTS       COMMITTEES          ATTRACTIONS           HOW DO I ...?              Ci•jhef:11
Back to Public Health

COVID-19
  Business Resources
  Josephine County
  Response and Service
  Restrictions
  Local Business Status
  Press Releases
  State of Emergency
  Declaration
Disaster Registry
Administration
                               COVID-19
Avian Flu
Breast & Cervical Cancer       For the most up-to-date data on COVID-19 in Josephine County, please see the COYIP-19
Screening Program              Dashboard.
Burn Line 476-WOOD
Communicable,                     ~
                                 JOSEPHIN[
Preventable Disease               ~
Program
Family Planning Services              COVID-19 data as of 7:45 a.m. May 24, 2020
HIV Prevention Programs
                                                               I Josephine County          Oregon     I United States
Immunizations
Oregon's 2009 Smokefree
                                        New positive cases*:               0                    35        24,268
Workplace Law
Parent & Child Health                  Total Cases:                        25               3,888        1,595,885
Programs
Perinatal Program                       Deaths:                                                 147       96,002
Public Health Preparedness
(Bioterrorism)                          Recovered:                         24
Sexually Transmitted
Disease Clinic                          Negative tests:                2, 196             106,319
Vital Records                                                                                                 '$lf1Ce1es111pcar.e



WIC (Women, Infant &
Children) Program                 ~
                                 JOSEPHIN[
                                  ~
Women Health Care
Food Handler Testing
Online
                                                      Weekly COVID-19 Data
Tuberculosis                                          Total Cases in Josephine County as of May 22: 25
Public Health
Announcements & General
                                    0-9                                0        Female                                     17
Information
                                    10-19                              2        Male                                        8
                                    20-29                              5        Not Available                               0
Documents and Forms
                                    30-39                              6
Frequently Asked Questions          40-49                              3
Links                               50-59                              3
                                    60-69                              1
Staff Directory
                                    70-79                              3
                                    80 and older                       2
                                    Not Available                      0
715 NW Dimmick Street
Grants Pass, OR 97526
Phone: (541) 474-5325          This page contain s t he latest inform ation on t he COVID-19 from the Josephine County Public Health
Fax: (541) 474-5353            Depart m ent. Information is cu rrent as of 9 a.m. May 24.
Contact: Michael Weber -
Public Health Director
Email:181
Hours: Monday-Thursday: 8
a.m. to noon and 1-5:45 p.m.
Fri day: 8 a.m. to noon




                                    Joseph:ne County
                                    COVID-19 Reopening Plan

                                                              Prepared rl accordance with G<wernor Kate Brown's

                                                            Pub/IC Health Framewo!1< for Reopening Oregon




                               What is COVID-19?

                               Coronaviruses are a large fami ly of viruses, some causing illness in people and others circu lating among
                               animals. Rarely, animal coronaviruses can infect people and then spread between people.

                               In December 2019, an outbreak of a new respiratory infection was reported in China. The virus has since
                               been named "SARSCoV-2," and the disease it causes is named COVID-19.

                               COVID-19 is a new disease. We are still learning how it spreads, the severity of illness it causes, and to
                               what extent it may spread.

                               The virus appears to spread mainly from person-to-person. It is most common ly spread by an infected
                               person who coughs or sneezes, and people who are in close contact with one another (within about 6
                               feet). While people appear to be most contagious when they have symptoms, some spread might be
                               possible before people show any symptoms. While there have been reports of this happening, this is not
                               the main way the virus spreads.

                               The illness related to COVID-19 has ranged from mild symptoms to severe illness, and in some cases
                               death. Symptoms commonly appear 2 to 14 days after being infected w ith the virus. Common symptoms
                               include fever, cough and shortness of breath.

                               While we are still learning about how COVID-19 affects people, those w ith pre-existing medical
                               cond itions (such as high blood pressure, heart disease, lung disease, cancer or diabetes) appear to
                               develop serious illness more often than others do. Currently, there are no antivira l medications or
                               vaccines available to treat or prevent the infection.


                               Prevention
The best way to prevent illness is to avoid being exposed to the virus. However, everyday actions can
help prevent the spread of respiratory viruses. These actions include:

   • Wash your hands often with soap and water for at least 20 seconds. If soap and water are not
      available, use an alcohol-based hand sanit izer.
   • Avoid touching your eyes, nose and mouth with unwashed hands.
   • Avoid cl ose contact w ith people who are sick.
   • Stay home, stay safe.
   • Cover your cough or sneeze with a tissue, and then dispose of the tissue in the t rash can.
   • Clean and disinfect frequently touched objects and surfaces.

In addit ion to washing your hands, covering your cough and maintaining physical distancing whenever
possible, Josephine County Public Health recommends that you wear a mask or face covering in the
following situations:

   • You are in a public space where you may come within six feet of others
   • You are sick and going to see your health care provider in person
   • Someone in your home is sick and self-isolating
        o If they can't wear a mask because it makes their breathing worse, you should wear one when
          you enter thei r room

Never put a mask or face covering on an infant or an adult who cannot adjust or remove the
mask themselves. Do not tie a mask around a small child's head or neck such that it can become
a strangling hazard.

If you need to make a face covering at home, instructions are available at:
htq;is://www.cdc.gov/coronavirus/2019-ncov/P.revent-getting-sick/diY.-cloth-face-coverings.html

People who think they might have been exposed to COVID-19 should call their local healthcare provider
or local hospital immediately.

News
On May 18, the Oregon Supreme Court stayed a lower court ru ling that invalidated Gov. Kate Brown's
recent stay at home executive orders, wh ich have prevented more than 70,000 COVID-19 infections
across the state and averted approximately 1,500 hospitalizations. As a resu lt, the governor's executive
orders remain in place until further cons ideration by the court. These orders impose certain
requ irements and limitations aimed at slowing the spread of the disease.

Earlier in the day, a Baker County circuit court j udge blocked Brown's "Stay Home, Save Lives" orders. In
respo nse to today's earlier lower court ruling. Brown had issued a statement that said in part: "The
science behind these executive orders hasn't cha nged one bit. Ongoing physical distanci ng. staying
home as much as possible and wearing face coverings will save lives across Oregon. Together
Oregonians have turned the t ide on the spread of COVID-19, allowing us to only now begin the process
of gradually and safely reopen ing parts of our communities and our economies."

The Baker County court ruling is now o n hold and Brown's emergency declaration and executive orders
remain in place pending further arguments.

"Regardless of the status of the governor's Executive Orders, there is still an ongoing public health
emergency as a result of COVID-19," said Mike Weber, Josephine County Public Health director. "We ask
everyone to please ta ke the appropriate actions to keep themselves and their loved ones safe, and we
thank you for your patience."

Documents

   • Pet owner Partici~
   • Common Illnesses or COVID-19? TY.P.ical SY.mP.toms
   • commtmitY. Gather;ngs Gujdelioes
   • Executive Order No. 20-12: StaY. Home Save Lives
   • Oregon State Police - Emergeni;Y. Declaration Enforcement FAQ.


Newsletters

   • Public Health Newsletter - COYIP-J9 Response communjcatjon - May...£i,.2Q2Q
         o Boletin De Salud Publica -   Comunicaci6n de resJ;!uesta COVID-19 - 6 de MaY.O de 2020
  • Public Health Newsletter - COVID-19 ResP.onse Communication - AP.ril 22, 2020
         0   Boletin Pe Salud P11bljca - comunjcaci6n de respuesta COYIP-19 - 22 de Abril de 2020
  • Public Health Newsletter - COVID-19 ResP.onse Communication - AP.ril 10 2020
         0   Boletin Pe Salud P11bljca   comunjcaci6n de respuesta COYIP-19 - 1ode Abril de 2020
  • Public Health Newsletter - COVID-19 ResP.onse Communication - AP.ril 3, 2020
         0
             Boletin de Salud PIJblica - Comunkad6n de respuesta COYID-19 -3 de Abril de 2020
  • Public Health Newsletter - COVID-19 ResP.onse Communication - March 25 2020
      o Boletfn de Salud Publica - La Comunicaci6n sobre la ResP.uesta al Covid 19- 25 de Marzo de
             2il2P.
  • Public Health Newsletter - COVID-19 ResP.onse Communication - March 19 2020
         0   Boletin de Salud Pl!hlica - I a comunjcacj6n sabre la Respyesta al cov;d 19 - J9 de Marzo de
          2020
  • Public Health Newsletter - COVID-19 UP.date for Business and Organization - March 13, 2020
         0   Noticja de Ultima Hora Sabre COYIP-19 para Neg~y_Qrganizacjones - 13 de Marzo de
             2020
  • Public Health Newsletter - COYIP-19 Update - March 5,.2.02Q
  • Public Health Newsletter - Novel Coronavirus - Jan. 30 2020



Important Links

  •   Oregon Coronavirus Information & Resources
  •   Oregon Health Authori!)'_{OHA).
  •   Centers for Disease Control and Prevention (CDC).
  •   Oregon COVID-19 ResP.onse (Qrggon Office of Emerggfily, Management).
  • coronavia,s Rumor control (EEMb).
  • Information on COVID-19 for Survivors Communities and DV/SA Prog~
  • .Qi:egon Food Bank Food Finder
  • Find School Meals During COVID-19 Closures
  • 8P.P.JY. for SNAP
  • Animals and COYIP-19
  • Healthy, Parenting_(WHO).
